This is a petition for rehearing of the *Page 447 
cause determined by this court's opinion as recorded at page 403,ante. It rests upon two grounds, the character of which is argumentative and repetitive of matters heretofore fully briefed and argued by counsel and considered by this court. No useful purpose, therefore, would be served by setting forth grounds of that character. Suffice it to say that this court, on review of its opinion, finds nothing in the petition to warrant a rehearing.
Petition denied without argument.